Electronically Filed
                                                        Supreme Court
                                                        SCWC-14-0000378
                                                        04-APR-2017
                                                        08:59 AM



                            SCWC-14-0000378


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                           STATE OF HAWAI'I,

                    Respondent/Plaintiff-Appellee,


                                  vs.


                        MICHAEL ROBERT LAWRENCE,

                    Petitioner/Defendant-Appellant,


                                 and 


    DIRECTOR OF HEALTH, DEPARTMENT OF HEALTH, STATE OF HAWAI'I,

                    Party-in-Interest-Appellee.



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                (CAAP-14-0000378; CR. NO. 99-0-0675)


         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


           Petitioner/Defendant-Appellant’s Application for Writ


of Certiorari, filed on February 23, 2017, is hereby rejected. 


           DATED:   Honolulu, Hawai'i, April 4, 2017.

                                   /s/ Mark E. Recktenwald


                                   /s/ Paula A. Nakayama


                                   /s/ Sabrina S. McKenna 


                                   /s/ Richard W. Pollack


                                   /s/ Michael D. Wilson